Citation Nr: 0507763	
Decision Date: 03/16/05    Archive Date: 03/30/05	

DOCKET NO.  02-18 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of filing request for waiver of recovery of an 
overpayment of improved disability pension benefits.

(The issue of entitlement to service connection for 
hepatitis C is the subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Debt Management Center in St. Paul, 
Minnesota, that found that the veteran had not submitted his 
request for waiver of recovery of an overpayment, in the 
calculated amount of $3,287, within 180 days of notification 
of the overpayment.


FINDINGS OF FACT

1.  The veteran received a letter dated September 8, 2001, 
notifying him of his overpayment in the calculated amount of 
$3,287 and his right to request waiver of the overpayment 
within 180 days.

2.  The veteran's request for waiver was not received until 
June 2002, more than 180 days after notification.


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
improved disability pension benefits was not filed by the 
veteran.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963(b), 3.1(q) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By official letter dated September 8, 2001, the veteran was 
informed that he had been paid more than he was entitled to 
receive.  He was informed that the amount of the overpayment 
was $3,287, and that he had the right to request waiver of 
the overpayment within 180 days.  The notice was mailed to 
the veteran's most recent address of record.

An August 2002 certification reflects that the September 8, 
2001, letter was sent to the veteran's most recent address 
and was not returned due to an incorrect address.

In the veteran's substantive appeal he indicated that he was 
very ill, and was awaiting a liver transplant.  He indicated 
that there was so much going on in his life that he was not 
aware that there was a time period for requesting a waiver.  
He indicated that he did not see this information in the VA 
letters.

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  
Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  In 
the absence of "clear evidence to the contrary," regularity 
of official acts, including the mailing of a letter by VA, is 
presumed.  Gold v. Brown, 7 Vet. App. 315, 319 (1995), citing 
United States Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1996).

Although the veteran indicates that he was unaware that there 
was a time period within which to request waiver, and that he 
did not see this information in VA letters, there is no 
evidence that the September 2000 letter was not properly 
mailed to the veteran's most recent address of record or that 
he did not receive the letter.  Thus, there is no clear 
evidence to the contrary that this letter was properly 
delivered to the veteran.

It is uncontroverted that the September 8, 2001, notice of 
overpayment with the veteran's right to appeal was properly 
sent to the veteran.  It is uncontroverted that the veteran 
did not file a request for waiver of recovery of the 
overpayment until June 2002.  Although the Board has taken 
into account the veteran's statement with respect to his 
health, there is no authority in the law which would permit 
VA to grant the veteran's request that VA accept his untimely 
request for waiver.  Therefore, a preponderance of the 
evidence is against a finding that the veteran submitted a 
timely request for waiver of the overpayment in the 
calculated amount of $3,287.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) has been enacted.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  However the VCAA 
is not applicable to cases involving waiver of recovery of 
indebtedness.  See Barger v. Principi, 16 Vet. App.132 
(2002).  Therefore, the VCAA is not applicable in this 
appeal.  


ORDER

The veteran's request for waiver of recovery of an 
overpayment of improved disability pension benefits was not 
timely filed, and the appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


